                                                Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 1 of 15


                                         David J. McGlothlin, Esq. (SBN: 026059)
                                     1
                                         david@westcoastlitigation.com
                                     2   HYDE & SWIGART
                                         2633 E. Indian School Road, Suite 460
                                     3   Phoenix, AZ 85016
                                     4   Telephone: (602) 265-3332
                                         Facsimile: (602) 230-4482
                                     5
                                         Ryan L. McBride, Esq. (SBN: 032001)
                                     6   ryan@kazlg.com
                                     7   KAZEROUNI LAW GROUP, APC
                                         2633 E. Indian School Road, Suite 460
                                     8   Phoenix, AZ 85016
                                         Telephone:    (602) 900-1288
                                     9   Facsimile:    (800) 520-5523
                                    10
                                         Attorneys for Plaintiff,
                                    11   Charles Greenberg
                                    12
HYDE & SWIGART




                                    13
                 Phoenix, Arizona




                                                           IN THE UNITED STATES DISTRICT COURT
                                    14                           FOR THE DISTRICT OF ARIZONA
                                    15
                                    16     Charles Greenberg, individually and             Case No.:
                                           on behalf on all others similarly
                                    17
                                           situated,                                       CLASS ACTION
                                    18
                                                                 Plaintiff,                COMPLAINT FOR DAMAGES
                                    19     v.                                              AND INJUNCTIVE RELIEF
                                    20                                                     PURSUANT TO THE
                                                                                           TELEPHONE CONSUMER
                                    21     Woz U Education, LLC,
                                                                                           PROTECTION ACT, 47 U.S.C. §
                                    22                           Defendant.                227, ET SEQ.
                                    23
                                                                                           JURY TRIAL DEMANDED
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 1 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 2 of 15



                                     1                                            INTRODUCTION
                                     2   1.     Plaintiff, Charles Greenberg, brings this action against Defendant, Woz U
                                     3          Education, LLC, to secure redress for violations of the Telephone Consumer
                                     4          Protection Act (“TCPA”), 47 U.S.C. § 227.
                                     5   2.     This is a putative class action pursuant to the Telephone Consumer Protection
                                     6          Act, 47 U.S.C. § 227, et seq., (the “TCPA”).
                                     7   3.     Defendant is a clinic that serves to restore healthy and vital hair to its clients.
                                     8          To promote its services, Defendant engages in unsolicited marketing,
                                     9          harming thousands of consumers in the process.
                                    10   4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
                                    11          illegal conduct, which has resulted in the invasion of privacy, harassment,
                                    12          aggravation, and disruption of the daily life of thousands of individuals.
HYDE & SWIGART




                                    13          Plaintiff also seeks statutory damages on behalf of himself and members of
                 Phoenix, Arizona




                                    14          the class, and any other available legal or equitable remedies.
                                    15                                  JURISDICTION AND VENUE
                                    16   5.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331
                                    17          because this case arises out of violation of federal law. See 47 U.S.C.
                                    18          §227(b).
                                    19   6.     Defendant continuously conducts business in Arizona.              Defendant is also
                                    20          registered in the State of Arizona.
                                    21   7.     Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of
                                    22          a federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2)
                                    23          because Plaintiff alleges a national class, which will result in at least one
                                    24          class member belonging to a different state than that of Defendant. Plaintiff
                                    25          seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for
                                    26          each call, in violation of the TCPA, which, when aggregated among a
                                    27          proposed class numbering in the tens of thousands, or more, exceeds the
                                    28          $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 2 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 3 of 15



                                     1          under the Class Action Fairness Act (“CAFA”). Therefore, both the elements
                                     2          of diversity jurisdiction and CAFA jurisdiction are present.
                                     3   8.     Venue is proper is proper in the United States District Court for the District
                                     4          of Arizona pursuant to 28 U.S.C. § 1391 because Defendant is an Arizona
                                     5          limited liability company that operates out of Arizona.
                                     6                                             PARTIES
                                     7   9.     Plaintiff is a natural person who, at all times relevant to this action, was a
                                     8          resident of Broward County, Florida.
                                     9   10.    Defendant is an Arizona limited liability company whose principal office is
                                    10          located at 8444 N 90th Street Suite 115, Scottsdale, Arizona 85251.
                                    11          Defendant directs, markets, and provides its business activities throughout
                                    12          the State of Florida.
HYDE & SWIGART




                                    13                                           THE TCPA
                 Phoenix, Arizona




                                    14   11.    The TCPA prohibits: (1) any person from calling a cellular telephone
                                    15          number; (2) using an automatic telephone dialing system; (3) without the
                                    16          recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).
                                    17   12.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
                                    18          “equipment that has the capacity - (A) to store or produce telephone numbers
                                    19          to be called, using a random or sequential number generator; and (B) to dial
                                    20          such numbers.” 47 U.S.C. § 227(a)(1).
                                    21   13.    In an action under the TCPA, a plaintiff must only show that the defendant
                                    22          “called a number assigned to a cellular telephone service using an automatic
                                    23          dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
                                    24          857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir.
                                    25          2014).
                                    26   14.    The Federal Communications Commission (“FCC”) is empowered to issue
                                    27          rules and regulations implementing the TCPA.              According to the FCC’s
                                    28          findings, calls in violation of the TCPA are prohibited because, as Congress

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 3 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 4 of 15



                                     1          found, automated or prerecorded telephone calls are a greater nuisance and
                                     2          invasion of privacy than live solicitation calls, and such calls can be costly
                                     3          and inconvenient.      The FCC also recognized that wireless customers are
                                     4          charged for incoming calls whether they pay in advance or after the minutes
                                     5          are used.     Rules and Regulations Implementing the Telephone Consumer
                                     6          Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC
                                     7          Rcd 14014 (2003).
                                     8   15.    In 2012, the FCC issued an order tightening the restrictions for automated
                                     9          telemarketing calls, requiring “prior express written consent” for such calls to
                                    10          wireless numbers. See In the Matter of Rules & Regulations Implementing
                                    11          the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15,
                                    12          2012) (emphasis supplied).
HYDE & SWIGART




                                    13   16.    To obtain express written consent for telemarketing calls, a defendant must
                 Phoenix, Arizona




                                    14          establish that it secured the plaintiff’s signature in a form that gives the
                                    15          plaintiff a “‘clear and conspicuous disclosure’ of the consequences of
                                    16          providing the requested consent….and having received this information,
                                    17          agrees unambiguously to receive such calls at a telephone number the
                                    18          [plaintiff] designates.”    In re Rules & Regulations Implementing the Tel.
                                    19          Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶
                                    20          33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
                                    21   17.    The TCPA regulations promulgated by the FCC define “telemarketing” as
                                    22          “the initiation of a telephone call or message for the purpose of encouraging
                                    23          the purchase or rental of, or investment in, property, goods, or services.” 47
                                    24          C.F.R. § 64.1200(f)(12).           In determining whether a communication
                                    25          constitutes telemarketing, a court must evaluate the ultimate purpose of the
                                    26          communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th
                                    27          Cir. 2015).
                                    28   18.    “Neither the TCPA nor its implementing regulations ‘require an explicit

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 4 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 5 of 15



                                     1          mention of a good, product, or service’ where the implication of an improper
                                     2          purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores,
                                     3          L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
                                     4   19.    “‘Telemarketing’ occurs when the context of a call indicates that it was
                                     5          initiated and transmitted to a person for the purpose of promoting property,
                                     6          goods, or services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)
                                     7          (iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations Implementing
                                     8          the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶
                                     9          141, 2003 WL 21517853, at *49).
                                    10   20.    The FCC has explained that calls motivated in part by the intent to sell
                                    11          property, goods, or services are considered telemarketing under the TCPA.
                                    12          See In re Rules and Regulations Implementing the Telephone Consumer
HYDE & SWIGART




                                    13          Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true
                 Phoenix, Arizona




                                    14          whether call recipients are encouraged to purchase, rent, or invest in property,
                                    15          goods, or services during the call or in the future. Id.
                                    16   21.    In other words, offers “that are part of an overall marketing campaign to sell
                                    17          property, goods, or services constitute” telemarketing under the TCPA. See
                                    18          In re Rules and Regulations Implementing the Telephone Consumer
                                    19          Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
                                    20   22.    If a call is not deemed telemarketing, a defendant must nevertheless
                                    21          demonstrate that it obtained the plaintiff’s prior express consent. See In the
                                    22          Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of
                                    23          1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for
                                    24          non-telemarketing and non-advertising calls”).
                                    25   23.    Further, the FCC has issued rulings and clarified that consumers are entitled
                                    26          to the same consent-based protections for text messages as they are for calls
                                    27          to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,
                                    28          952 (9th Cir. 2009) (The FCC has determined that a text message falls within

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 5 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 6 of 15



                                     1          the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v.
                                     2          Quality Res., Inc., 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014)
                                     3          (Defendant bears the burden of showing that it obtained Plaintiff's prior
                                     4          express consent before sending him the text message) (emphasis added).
                                     5   24.    As recently held by the United States Court of Appeals for the Ninth Circuit:
                                     6          “Unsolicited telemarketing phone calls or text messages, by their nature,
                                     7          invade the privacy and disturb the solitude of their recipients. A plaintiff
                                     8          alleging a violation under the TCPA ‘need not allege any additional harm
                                     9          beyond the one Congress has identified.’”           Van Patten v. Vertical Fitness
                                    10          Grp., No. 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4,
                                    11          2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)
                                    12          (emphasis original)).
HYDE & SWIGART




                                    13                                              FACTS
                 Phoenix, Arizona




                                    14   25.    On or about September 27, 2018, Defendant sent the following telemarketing
                                    15          text messages to Plaintiff’s cellular telephone number ending in 4155 (the
                                    16          “4155 Number”):
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 6 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 7 of 15



                                     1   26.    Defendant’s text messages were transmitted to Plaintiff’s cellular telephone,
                                     2          and within the time frame relevant to this action.
                                     3   27.    Defendant’s text messages constitute telemarketing because they encouraged
                                     4          the future purchase or investment in property, goods, or services, i.e., selling
                                     5          hair loss restoration services.
                                     6   28.    The information contained in the text message advertises Defendant’s online
                                     7          classes, which Defendant sends to promote its business.
                                     8   29.    At no point in time did Plaintiff provide Defendant with his express written
                                     9          consent to be contacted using an ATDS.
                                    10   30.    Plaintiff is the subscriber and sole user of the 4155 Number and is financially
                                    11          responsible for phone service to the 4155 Number.
                                    12   31.    Plaintiff has been registered with the national do-not-call registry since
HYDE & SWIGART




                                    13          September 21, 2011.
                 Phoenix, Arizona




                                    14   32.    The impersonal and generic nature of Defendant’s text message demonstrates
                                    15          that Defendant utilized an ATDS in transmitting the messages. See Jenkins v.
                                    16          LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at
                                    17          *11 (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic,
                                    18          impersonal nature of the text message advertisements and the use of a short
                                    19          code, support an inference that the text messages were sent using an ATDS.”)
                                    20          (citing Legg v. Voice Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla.
                                    21          2014) (plaintiff alleged facts sufficient to infer text messages were sent using
                                    22          ATDS; use of a short code and volume of mass messaging alleged would be
                                    23          impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp.
                                    24          2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants used
                                    25          an ATDS where messages were advertisements written in an impersonal
                                    26          manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d
                                    27          1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S.
                                    28          Dist. LEXIS 72725, 2013 WL 2252646, at *3 (S.D. Cal. May 22, 2013)

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 7 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 8 of 15



                                     1          (observing that mass messaging would be impracticable without use of an
                                     2          ATDS)).
                                     3   33.    The text messages originated from telephone number 480-470-3787, a
                                     4          number which upon information and belief is owned and operated by
                                     5          Defendant.
                                     6   34.    The number used by Defendant (480-470-3787) is known as a “long code,” a
                                     7          standard 10-digit phone number that enabled Defendant to send SMS text
                                     8          messages en masse, while deceiving recipients into believing that the
                                     9          message was personalized and sent from a telephone number operated by an
                                    10          individual.
                                    11   35.    Long codes work as follows: Private companies known as SMS gateway
                                    12          providers have contractual arrangements with mobile carriers to transmit
HYDE & SWIGART




                                    13          two-way SMS traffic. These SMS gateway providers send and receive SMS
                 Phoenix, Arizona




                                    14          traffic to and from the mobile phone networks' SMS centers, which are
                                    15          responsible for relaying those messages to the intended mobile phone. This
                                    16          allows for the transmission of a large number of SMS messages to and from a
                                    17          long code.
                                    18   36.    Specifically, upon information and belief, Defendant utilized a combination
                                    19          of hardware and software systems to send the text messages at issue in this
                                    20          case. The systems utilized by Defendant have the capacity to store telephone
                                    21          numbers using a random or sequential generator, and to dial such numbers
                                    22          from a list without human intervention.
                                    23   37.    Defendant’s unsolicited text messages caused Plaintiff actual harm, including
                                    24          invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
                                    25          trespass, and conversion.      Defendant’s text messages also inconvenienced
                                    26          Plaintiff and caused disruption to his daily life.
                                    27                                     CLASS ALLEGATIONS
                                    28   PROPOSED CLASS

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 8 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 9 of 15



                                     1   38.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on
                                     2          behalf of himself and all others similarly situated.
                                     3   39.    Plaintiff brings this case on behalf of a Class defined as follows:
                                     4
                                                        No Consent Class: All persons who from four years
                                     5                  prior to the filing of this action (1) were sent a text
                                                        message by or on behalf of Defendant, (2) using an
                                     6                  automatic telephone dialing system, (3) for the purpose
                                     7                  of soliciting their purchase of a Defendant membership,
                                                        and (4) for whom Defendant claims (a) it did not obtain
                                     8                  prior express written consent, or (b) it obtained prior
                                                        express written consent in the same manner as
                                     9
                                                        Defendant claims it supposedly obtained prior express
                                    10                  written consent to call the Plaintiff.
                                    11                  Do Not Call Registry Class: All persons in the United
                                    12                  States who from four years prior to the filing of this
HYDE & SWIGART




                                                        action (1) were sent a text message by or on behalf of
                                    13                  Defendant; (2) more than one time within any 12-month
                 Phoenix, Arizona




                                                        period; (3) where the person’s telephone number had
                                    14
                                                        been listed on the National Do Not Call Registry for at
                                    15                  least thirty days; (4) for the purpose of selling
                                                        Defendant’s products and services; and (5) for whom
                                    16                  Defendant claims (a) it did not obtain prior express
                                    17                  written consent, or (b) it obtained prior express written
                                                        consent in the same manner as Defendant claims it
                                    18                  supposedly obtained prior express written consent to
                                                        call the Plaintiff.
                                    19
                                    20
                                         40.    Defendant and its employees or agents are excluded from the Class. Plaintiff
                                    21
                                                does not know the number of members in the Class but believes the Class
                                    22
                                                members number in the several thousands, if not more.
                                    23
                                         NUMEROSITY
                                    24
                                         41.    Upon information and belief, Defendant has placed automated and/or
                                    25
                                                prerecorded calls to cellular telephone numbers belonging to thousands of
                                    26
                                                consumers throughout the United States without their prior express consent.
                                    27
                                                The members of the Class, therefore, are believed to be so numerous that
                                    28

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 9 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 10 of 15



                                     1          joinder of all members is impracticable.
                                     2   42.    The exact number and identities of the Class members are unknown at this
                                     3          time and can only be ascertained through discovery. Identification of the
                                     4          Class members is a matter capable of ministerial determination from
                                     5          Defendant’s call records.
                                     6   COMMON QUESTIONS OF LAW AND FACT
                                     7   43.    There are numerous questions of law and fact common to the Class which
                                     8          predominate over any questions affecting only individual members of the
                                     9          Class. Among the questions of law and fact common to the Class are:
                                    10             (1)    Whether Defendant made non-emergency calls to Plaintiff’s and
                                    11                    Class members’ cellular telephones using an ATDS;
                                    12             (2)    Whether Defendant can meet its burden of showing that it obtained
HYDE & SWIGART




                                    13                    prior express written consent to make such calls;
                 Phoenix, Arizona




                                    14             (3)    Whether Defendant’s conduct was knowing and willful;
                                    15             (4)    Whether Defendant is liable for damages, and the amount of such
                                    16                    damages; and
                                    17             (5)    Whether Defendant should be enjoined from such conduct in the
                                    18                    future.
                                    19   44.    The common questions in this case are capable of having common answers.
                                    20          If Plaintiff’s claim that Defendant routinely transmits text messages to
                                    21          telephone numbers assigned to cellular telephone services is accurate,
                                    22          Plaintiff and the Class members will have identical claims capable of being
                                    23          efficiently adjudicated and administered in this case.
                                    24   TYPICALITY
                                    25   45.    Plaintiff’s claims are typical of the claims of the Class members, as they are
                                    26          all based on the same factual and legal theories.
                                    27   PROTECTING THE INTERESTS OF THE CLASS MEMBERS
                                    28   46.    Plaintiff is a representative who will fully and adequately assert and protect

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 10 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 11 of 15



                                     1          the interests of the Class and has retained competent counsel. Accordingly,
                                     2          Plaintiff is an adequate representative and will fairly and adequately protect
                                     3          the interests of the Class.
                                     4   PROCEEDING VIA CLASS ACTION IN SUPERIOR AND ADVISABLE
                                     5   47.    A class action is superior to all other available methods for the fair and
                                     6          efficient adjudication of this lawsuit, because individual litigation of the
                                     7          claims of all members of the Class is economically unfeasible and
                                     8          procedurally impracticable. While the aggregate damages sustained by the
                                     9          Class are in the millions of dollars, the individual damages incurred by each
                                    10          member of the Class resulting from Defendant’s wrongful conduct are too
                                    11          small to warrant the expense of individual lawsuits. The likelihood of
                                    12          individual Class members prosecuting their own separate claims is remote,
HYDE & SWIGART




                                    13          and, even if every member of the Class could afford individual litigation, the
                 Phoenix, Arizona




                                    14          court system would be unduly burdened by individual litigation of such
                                    15          cases.
                                    16   48.    The prosecution of separate actions by members of the Class would create a
                                    17          risk of establishing inconsistent rulings and/or incompatible standards of
                                    18          conduct for Defendant. For example, one court might enjoin Defendant from
                                    19          performing the challenged acts, whereas another may not.                Additionally,
                                    20          individual actions may be dispositive of the interests of the Class, although
                                    21          certain class members are not parties to such actions.
                                    22
                                                                            COUNT I
                                    23                      VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(B)
                                                             (ON BEHALF OF PLAINTIFF AND THE CLASS)
                                    24
                                    25   49.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
                                    26          forth herein.
                                    27   50.    It is a violation of the TCPA to make “any call (other than a call made for
                                    28          emergency purposes or made with the prior express consent of the called

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 11 OF 15
                                                                                              ! -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 12 of 15



                                     1          party) using any automatic telephone dialing system … to any telephone
                                     2          number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)
                                     3          (1)(A)(iii).
                                     4   51.    Defendant – or third parties directed by Defendant – used equipment having
                                     5          the capacity to dial numbers without human intervention to make non-
                                     6          emergency telephone calls to the cellular telephones of Plaintiff and the other
                                     7          members of the Class defined below.
                                     8   52.    These calls were made without regard to whether or not Defendant had first
                                     9          obtained express permission from the called party to make such calls. In fact,
                                    10          Defendant did not have prior express consent to call the cell phones of
                                    11          Plaintiff and the other members of the putative Class when its calls were
                                    12          made.
HYDE & SWIGART




                                    13   53.    Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using
                 Phoenix, Arizona




                                    14          an automatic telephone dialing system to make non-emergency telephone
                                    15          calls to the cell phones of Plaintiff and the other members of the putative
                                    16          Class without their prior express written consent.
                                    17   54.    Defendant knew that it did not have prior express consent to make these calls
                                    18          and knew or should have known that it was using equipment that at
                                    19          constituted an automatic telephone dialing system. The violations were
                                    20          therefore willful or knowing.
                                    21   55.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
                                    22          Plaintiff and the other members of the putative Class were harmed and are
                                    23          each entitled to a minimum of $500.00 in damages for each violation.
                                    24          Plaintiff and the class are also entitled to an injunction against future calls. Id.
                                    25
                                                                                  COUNT II
                                    26      KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA, 47 U.S.C. § 227(B)
                                                       (ON BEHALF OF PLAINTIFF AND THE CLASS)
                                    27
                                    28   56.    Plaintiff re-alleges and incorporates paragraphs 1 through 48 as if fully set

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 12 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 13 of 15



                                     1          forth herein.
                                     2   57.    At all times relevant, Defendant knew or should have known that its conduct
                                     3          as alleged herein violated the TCPA.
                                     4   58.    Defendant knew that it did not have prior express consent to make these calls
                                     5          and knew or should have known that its conduct was a violation of the
                                     6          TCPA.
                                     7   59.    Because Defendant knew or should have known that Plaintiff and Class
                                     8          Members had not given prior express consent to receive its autodialed calls,
                                     9          the Court should treble the amount of statutory damages available to Plaintiff
                                    10          and the other members of the putative Class pursuant to § 227(b)(3) of the
                                    11          TCPA.
                                    12   60.    As a result of Defendant’s violations, Plaintiff and the Class Members are
HYDE & SWIGART




                                    13          entitled to an award of $1,500.00 in statutory damages, for each and every
                 Phoenix, Arizona




                                    14          violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)
                                    15          (C).
                                                                        COUNT III
                                    16
                                                          VIOLATION OF THE TCPA, 47 U.S.C. § 227
                                    17         (ON BEHALF OF PLAINTIFF AND THE DO NOT CALL REGISTRY CLASS)
                                    18
                                         61.    Plaintiff repeats and re-alleges the paragraphs 1 through 48 of this Complaint
                                    19
                                                and incorporates them by reference herein.
                                    20
                                         62.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that
                                    21
                                                “[n]o person or entity shall initiate any telephone solicitation” to “[a]
                                    22
                                                residential telephone subscriber who has registered his or her telephone
                                    23
                                                number on the national do-not-call registry of persons who do not wish to
                                    24
                                                receive telephone solicitations that is maintained by the federal government.”
                                    25
                                         63.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to
                                    26
                                                any person or entity making telephone solicitations or telemarketing calls to
                                    27
                                                wireless telephone numbers.”
                                    28

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 13 OF !15 -
                                               Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 14 of 15



                                     1   64.    47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
                                     2          initiate any call for telemarketing purposes to a residential telephone
                                     3          subscriber unless such person or entity has instituted procedures for
                                     4          maintaining a list of persons who request not to receive telemarketing calls
                                     5          made by or on behalf of that person or entity.”
                                     6   65.    Any “person who has received more than one telephone call within any 12-
                                     7          month period by or on behalf of the same entity in violation of the
                                     8          regulations prescribed under this subsection may” may bring a private action
                                     9          based on a violation of said regulations, which were promulgated to protect
                                    10          telephone subscribers’ privacy rights to avoid receiving telephone
                                    11          solicitations to which they object. 47 U.S.C. § 227(c).
                                    12   66.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
HYDE & SWIGART




                                    13          initiated, telephone solicitations to telephone subscribers such as Plaintiff and
                 Phoenix, Arizona




                                    14          the Do Not Call Registry Class members who registered their respective
                                    15          telephone numbers on the National Do Not Call Registry, a listing of persons
                                    16          who do not wish to receive telephone solicitations that is maintained by the
                                    17          federal government.
                                    18   67.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
                                    19          Call Registry Class received more than one telephone call in a 12-month
                                    20          period made by or on behalf of Defendant in violation of 47 C.F.R. §
                                    21          64.1200, as described above. As a result of Defendant’s conduct as alleged
                                    22          herein, Plaintiff and the Do Not Call Registry Class suffered actual damages
                                    23          and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to
                                    24          $500 in damages for such violations of 47 C.F.R. § 64.1200.
                                    25   68.    To the extent Defendant’s misconduct is determined to be willful and
                                    26          knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the
                                    27          amount of statutory damages recoverable by the members of the Do Not Call
                                    28          Registry Class.

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 14 OF !15 -
                                              Case 2:18-cv-04249-SMB Document 1 Filed 11/28/18 Page 15 of 15



                                     1                                     PRAYER FOR RELIEF
                                     2          WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays
                                     3   for the following relief:
                                     4          a)     An order certifying this case as a class action on behalf of the Classes
                                     5                 as defined above, and appointing Plaintiff as the representative of the
                                     6                 Classes and her counsel as Class Counsel;
                                     7          b)     An award of actual and statutory damages;
                                     8          c)     An order declaring that Defendant’s actions, as set out above, violate
                                     9                 the TCPA;
                                    10          d)     A declaratory judgment that Defendant’s telephone calling equipment
                                    11                 constitutes an automatic telephone dialing system under the TCPA;
                                    12          e)     An injunction requiring Defendant to cease all unsolicited text
HYDE & SWIGART




                                    13                 messaging activity, and to otherwise protect the interests of the
                 Phoenix, Arizona




                                    14                 Classes;
                                    15          f)     An injunction prohibiting Defendant from using, or contracting the use
                                    16                 of, an automatic telephone dialing system without obtaining,
                                    17                 recipient’s consent to receive calls made with such equipment; and
                                    18          g)     Such further and other relief as the Court deems necessary.
                                    19                                         JURY DEMAND
                                    20         Plaintiff and Class Members hereby demand a trial by jury.
                                    21
                                    22   Dated: s                           HYDE & SWIGART
                                    23
                                                                                               By: s/ David J. McGlothlin
                                    24
                                                                                                 David J. McGlothlin
                                    25                                                           Attorneys for Plaintiff
                                    26
                                    27
                                    28

                                         ______________________________________________________________________________________________
                                            CLASS ACTION COMPLAINT.                 - ! 15 OF !15 -
